Gilchrist, J.
It seems to have been supposed at the bar, that this was a case of an attempt to confer a jurisdiction, by agreement, upon a tribunal which had no jurisdiction of the matter. 'But such is not the case. The magistrate had jurisdiction of the proceedings, and they were properly brought before him. Being before him he *527had not, of himself, power to adjourn the hearing for a longer time than that prescribed by the statute. That, however, is not a question of jurisdiction, but of the proper exercise of his power within the statute. Having jurisdiction, he must exercise his powers over the subject matter in the manner prescribed by law.
Now these continuances were not ordered by him, but were the results of the agreements of the parties. Upon the arrival of the time to which they agreed to adjourn the hearing, they appeared, and ratified by that the original agreement, and acted without objection. It is then too late for a party who had not only made the agreement, but who had acted up to it, to say that such agreement and action were invalid, and not binding on him; that the magistrate who had yielded to such agreement exceeded his powers, and that his opponent, who had trusted to that agreement, should be injured thereby. There is every reason why he should be held to this agreement, and should be estopped from saying that it was invalid.

Judgment for the defendant.